                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION


Patrick D. Cottingham,                  )                   C/A No.: 0:17-cv-01833-TLW
                                        )
                    Plaintiff,          )
                                        )
             v.                         )                             ORDER
                                        )
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
____________________________________)

       This matter comes before the Court on Plaintiff Patrick Cottingham’s motion for attorney’s

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). ECF No. 30.

Plaintiff initially sought reimbursement for counsel’s representation in the above-captioned matter

in the amount of $10,295.13 in attorney’s fees. However, the parties then filed a stipulation in

which the Commissioner agreed to a fee award of $7,000.00. ECF No. 31.

       Having reviewed the file and being fully advised, the Court hereby ORDERS that the

stipulation for the award of attorney’s fees pursuant to the EAJA, ECF No. 31, is APPROVED,

and the Commissioner is ordered to award Plaintiff $7,000.00 in attorney’s fees, less the amount

of any federal debts owed by Plaintiff. Although the EAJA fee award should be paid to Plaintiff

rather than to his attorney pursuant to Astrue v. Ratliff, 560 U.S. 586, 595–98 (2010), the check

itself should be mailed directly to Plaintiff’s attorney.

       IT IS SO ORDERED.

                                                                s/Terry L. Wooten
                                                               ___________________________
                                                               Terry L. Wooten
February 6, 2019                                               Chief United States District Judge
Columbia, South Carolina
